The opinion of the Court was delivered by
Lewis, J.
The Act of 21st March, 1772, authorizes summary proceedings against a tenant holding over on the application of the landlord, his heirs or assigns. A person who receives a conveyance for life is an assignee within the meaning of the Act. Edward Arthurs, by virtue of his lease from William Arthurs, for the life of the latter, subject to the payment of ground-rent, and subject also to the lease for a year previously granted to White, became the assignee of the lessor, within the meaning of the Act, and as such had a right to institute proceedings before two justices to obtain possession, upon the expiration of the lease to White.
Where the jurors, after being duly sworn, cannot agree, or absent themselves, or adjourn to another day without the consent of the parties, the latter may discharge them, and issue a now precept to the sheriff, directing him to summon a new jury: 4 W. & Ser. 120. The same course may be pursued where some of the jurors absent themselves after being sworn: 1 Harris 197. And where the two justices unite in issuing a new precept for another jury, and the new jury is sworn, and the parties appear, and the cause is finally tried before the last jury, this is an effectual discharge of the jurors previously sworn in the case.
The decision of the last jury is not to be set aside for an error in rejecting evidence offered before the previous jury. This principle renders it unnecessary to express an opinion on the effect of the decision alleged to have been made before Aldermen Buck-master and McMasters: 8 Barr 414. Those proceedings do not appear to have been offered in evidence at the last trial, which is the only one now up for revision. If they had been offered and rejected at that trial, we have no means of knowing anything in relation to their effect. It is alleged that they are void, because *100the finding was not in conjunction with the magistrates. But they have not been made part of this record; nor have they been shown to us. We have neither judicial nor actual knowledge of them, and we can give no opinion whatever of their effect.
We are unable to say, from an examination of the paper-book, what items of costs have been charged. But as the complainant was not in fault, and the defendant has been found guilty of unjustly withholding the possession, we see no reason why he should not be charged with all the costs of the proceedings necessary to regain it.
We see no error in these proceedings.
Judgment affirmed.